48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John WARD, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 94-3038.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 17, 1995.Filed:  Mar. 8, 1995.

Before MCMILLIAN, Circuit Judge;  HEANEY, Senior Circuit Judge;  and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
John Ward applied for social security disability benefits on November 3, 1989.  His application was denied administratively and by the Secretary of Health and Human Services after a hearing and recommendation by an administrative law judge (ALJ).  Ward then sought review in the United States District Court for the Western District of Missouri.  That court denied relief.  Ward appeals and we affirm.


2
After a careful review of the record and briefs, we are satisfied that substantial evidence on the record as a whole supports the ALJ's decision.  The ALJ found that Ward has serious impairments but that these impairments do not prevent him from doing his past work as a pellet operator in a feed mill, a job he held for twenty-two years.  Additionally, the ALJ found that Ward also has the residual functional capacity to perform a number of light unskilled jobs that are available in the regional and national economies.


3
While this is a close case, we believe that substantial evidence on the record as a whole supports the Secretary's findings.  We therefore affirm the district court.